The opinion of the court was delivered, May 27th 1868, by
Agnew, J.
Without affirming or denying the interpretation of the learned judge below placed upon the 2d section of the Act of 25th August 1864, as to the parties between whom the agreement or understanding must exist to refund money borrowed to pay bounties, we think he must have overlooked a fact which renders the section inapplicable to the case before the court. The meetings of the citizens at which it was agreed to raise money for the payment of bounties took place in the month of Eebruary 1864, and the notes given for the money borrowed bear date on the 18th day of that month. The 2d section of the Act of 25th August 1864, authorizing the repayment of money borrowed by a majority of the citizens to pay bounties, expressly confines it to money borrowed to procure volunteers under the late requisition of the President. The then late requisition of the President was his proclamation of the 18th day of July 1864, calling for 300,000 volunteers, to be furnished within fifty days, and fixing the 5th day of September for a draft in the event of a failure of that number of'volunteers to respond to the call. It is to this requisition the 2d section can alone apply, the calls previous to Eebruary 1864 being all provided for in the Act of 25th March 1864. We must therefore reverse the decree of the court below dismissing the plaintiff’s bill, direct it to be restored, and remit the record to the court below, with instructions to proceed to make such a decree for a final injunction as may be requisite under the facts of the case.